          Case 1:20-cv-01456-TNM Document 7 Filed 06/04/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                           Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



   MOTION FOR ADMISSION PRO HAC VICE FOR LAUREN R. GOLDMAN

        Pursuant to Local Rule 83.2(d), I, Andrew J. Pincus, of the law firm of Mayer

  Brown LLP, being a member in good standing of the Bar of the District of Columbia,

  and being admitted to practice before the United States District Court for the

  District of Columbia, respectfully request that this Court grant leave to Lauren R.

  Goldman to practice in this Court pro hac vice in the above-captioned matter on

  behalf of plaintiff Center for Democracy & Technology. This motion is supported by

  the accompanying Declaration of Lauren R. Goldman.

  Date: June 4, 2020                       Respectfully submitted,
Case 1:20-cv-01456-TNM Document 7 Filed 06/04/20 Page 2 of 2



                              By:    /s/ Andrew J. Pincus
                                    Andrew J. Pincus
                                    DC Bar No. 370762
                                    MAYER BROWN LLP
                                    1999 K Street N.W.
                                    Washington, DC 20006-1101
                                    Telephone: (202) 263-3000
                                    Facsimile: (202) 263-3300
                                    apincus@mayerbrown.com

                                    Attorney for Plaintiff Center for
                                    Democracy & Technology
       Case 1:20-cv-01456-TNM Document 7-1 Filed 06/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                    Plaintiff,
                                                                Case No. 20-1456
             v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                    Defendant.



               DECLARATION OF LAUREN R. GOLDMAN
        IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I, Lauren R. Goldman, state that:

   1. I submit this Declaration pursuant to Rule 83.2(d) of the Local Rules of the

      United States District Court for the District of Columbia, in support of the

      motion for my admission to this Court pro hac vice.

   2. I am an attorney of the law firm of Mayer Brown LLP, with a business address of 1221

      Ave. of the Americas, New York, New York 10020.              My business telephone

      number is 212 506-2500; my business facsimile is 212-262-1910; and my business email

      is lgoldman@mayerbrown.com.

   3. I am a member of good standing of the bar of the state of New York and am

      admitted to practice before the Supreme Court, the United States Courts of

      Appeal for the First, Second, Third, Fourth, Ninth and Eleventh Circuits, as
        Case 1:20-cv-01456-TNM Document 7-1 Filed 06/04/20 Page 2 of 2



      well as the United States District Courts for the Northern District of Illinois,

      and the Eastern and Southern Districts of New York.

   4. I certify that I have not been disciplined by any bar.

   5. I have not been admitted pro hac vice to this Court in the last two years.

   6. I do not engage in the practice of law from an office located in the District of

      Columbia.

   7. I am familiar with the Local Rules of this Court and the Federal Rules of

      Civil Procedure.

I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED: June 4, 2020



                                              /s/ Lauren R. Goldman
                                           Lauren R. Goldman
                                           MAYER BROWN LLP
                                           1221 Ave. of the Americas
                                           New York, New York 10020
                                           Telephone: (212) 506-2500
                                           lgoldman@mayerbrown.com
       Case 1:20-cv-01456-TNM Document 7-2 Filed 06/04/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                            Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



       [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION
             PRO HAC VICE FOR LAUREN R. GOLDMAN

      AND NOW, upon consideration of the Motion for Admission Pro Hac Vice for

Lauren R. Goldman in the above-captioned action, it is hereby ORDERED that the

Motion is granted. Ms. Goldman is hereby admitted pro hac vice to appear and

practice in this Court in the above-captioned action as counsel for Plaintiff Center

for Democracy & Technology.

IT IS SO ORDERED.

DATED: _____________________

                                      __________________________________
                                      HON. TREVOR N. MCFADDEN
                                      UNITED STATES DISTRICT JUDGE
